DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the term “disclosure”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 527.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how applicant’s release mechanism operates.  No details of how the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, 10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US Patent Application Publication 2018/0065456A1).
	Re claim 1, Sun discloses a vehicle cover device comprising a cover (4) configured to fit over a vehicle, a spooling mechanism (2) configured to spool the cover, a release mechanism comprising an opening (the opening is shown in figure 3 with the cover extending through it) for rotational deployment of the cover via the spooling mechanism, an attachment mechanism (6) configured to attach to a surface of the vehicle; and a case (1) configured to contain one or more the spooling mechanism, the release mechanism, the cover, and the attachment mechanism.
	Re claim 4, the attachment mechanism comprises an alignment indicator (the legs of 6 can be used for visually aligning the device in relation to the vehicle) for centering the vehicle cover device on the vehicle for deployment.

	Re claim 6, the cover comprises an alarm (see paragraph 0041 which discloses the device includes an alarm).
	Re claim 7, the case completely encloses the vehicle cover device (as shown in figure 2).
	Re claim 9, the spooling mechanism is reversible, wherein reversing the spooling mechanism retracts the cover (see paragraph 0044).
	Re claim 10, deployment of one or both the release mechanism and the spooling mechanism is mechanical (using the spool as described in paragraph 0044 to retract the cover).
	Re claim 12, deployment of one or both the release mechanism and the spooling mechanism is electronic (as described in paragraph 0044, an app can be used).
	Re claim 13, a wireless controller, wherein activation of the vehicle cover device is received through the wireless controller from an external device (an app, as disclosed in paragraph 0041.
	Re claim 14, the external device comprises a software application with a plurality of user interfaces to control one or more the release mechanism, the cover, the spooling mechanism, the attachment mechanism, or the case (as disclosed in paragraph 0044).
	Re claim 15, the external device comprises a remote controller (as disclosed in paragraph 0044).
	Re claim 16, a handle (the leg of 6) attached to the case, wherein the handle is configured to accept a hand of a user (a hand is capable of grasping the leg of 6).
	Re claim 17, the handle comprises the release mechanism (the opening of the case through which the cover extends in figure 3 is capable of being used as a handle).

	Re claim 20, the attachment mechanism comprises suction cups (6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent Application Publication 2018/0065456A1) in view of Goldstein et al. (US Patent 9,126,541B1).
	Sun discloses all the limitation of the claim, as applied above, except for the cover comprising magnetic or electromagnetic inseams.
	Goldstein et al. teaches the use of magnetic inseams (26, 54, 56). 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle cover, such as that disclosed by Sun, to have magnetic inseams, as taught by Goldstein et al., in order to hold the device more firmly to the vehicle (see Goldstein column 5, lines 57-59). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent Application Publication 2018/0065456A1) in view of Rueck (European Patent Publication 1889741A1).
	Sun discloses all the limitations of the claim, as applied above, except for the cover comprising a weighted base hem.
	Rueck teaches a cover including a weighted base hem (4, 3).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle cover, such as that disclosed by Rueck, to have a weighted base hem, as taught by Rueck, in order to better secure the cover in the wind. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent Application Publication 2018/0065456A1) in view of Chen (US Patent 7,337,793B2).
	Sun discloses all the limitations of the claim, as applied above, except for the attachment mechanism extending beyond at least a portion of windows of the vehicle, wherein the portion of windows secures the attachment mechanism to the vehicle when the portion of windows are in a closed position.
	Chen teaches an attachment mechanism (70) extending beyond at least a portion of windows of the vehicle, wherein the portion of windows secures the attachment mechanism to the vehicle when the portion of windows are in a closed position.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle cover, such as that disclosed by Sun, to have an attachment mechanism extending beyond at least a portion of windows of the vehicle, . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent Application Publication 2018/0065456A1) in view of Morazan (US Patent 9,815,359B2).
	Sun discloses all the limitations of the claim, as applied above, except for the attachment mechanism comprising a magnetic portion configured to attach to the vehicle. 
	Morazan teaches an attachment mechanism comprising a magnetic portion configured to attach to a vehicle (see column 7, lines 14-17).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle cover, such as that disclosed by Sun, to have an attachment mechanism comprising a magnetic portion configured to attach to the vehicle, as taught by Morazan, in order to attach the device in an easily removable manner that so the device can be used on multiple vehicles. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Patent Application Publication 2018/0065456A1) in view of Lovisetto (US Patent 10,654,350).
	Sun discloses all the limitations of the claim, as applied above, except for one or both of the deployment and retraction of the cover being manual, and wherein the handle controls the spooling mechanism.
	Lovisetto teaches one or both of the deployment and retraction of the cover being manual (see column 5, lines 40-60), and wherein a handle (72) controls a spooling mechanism.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references all disclose vehicle covers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

January 7, 2022